Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the After-Final Amendment/Arguments filed on April 22, 2022. Claims 2, 6, 11, 13, 15, 19, 24 and 26-28 were canceled. Claims 1, 3-5, 7-10, 12, 14, 16-18, 20-23 and 25 are now pending in the application.

Priority
3.	Receipt is acknowledged of papers submitted (CN 201710982757.9, filed 10/20/2017) for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Amendment/Arguments
4.	Applicant’s amendment/arguments filed on 04/22/2022, are acknowledged. With respect to the rejections of claims 1, 3-5, 7-10, 12, 14, 16-18, 20-23 and 25 under 35 U.S.C. 102(a)(1) or (2) and 103, the applicant’s amendment/arguments (see REMARKS, pages 10-13) have been fully considered and are persuasive. Accordingly, the previous office action sent on 02/24/2022 has been withdrawn.

Allowable Subject Matter
5.	Claims 1, 3-5, 7-10, 12, 14, 16-18, 20-23 and 25 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
The Applicants’ amendment/arguments in the outstanding response filed 04/22/2022 have been fully appreciated and considered. The prior art of record, considered individually or in combination, fails to fairly show or suggest the claimed user equipment (claim 14) and method (claim 1) of processing beam failure recovery, comprising, among other limitations, the novel and unobvious limitations of “controlling a behavior of monitoring a target beam by the UE and a behavior of monitoring a Radio Link Monitoring (RLM) process by the UE in the case that a preset condition for beam failure recovery is met; ... the preset condition of the beam failure recovery is after the beam failure recovery of the UE fails, or when requesting a beam failure recovery of the UE, or within a preset period after requesting a beam failure recovery of the UE ...; wherein the controlling the behavior of monitoring the target beam of the UE and the behavior of monitoring the RLM process of the UE in the case that the preset condition for beam failure recovery is satisfied comprises controlling the UE to monitor the target beam, in the case that a beam failure recovery of the UE fails; or controlling the UE to stop monitoring the RLM process, in the case that a beam failure recovery of the UE fails; or controlling the UE to stop monitoring the RLM process, when requesting a beam failure recovery of the UE or during a preset period after requesting a beam failure recovery of the UE; wherein the target beam comprises all or a part of candidate beams.” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 3-5, 7-10, 12, 16-18, 20-23 and 25.

6. 	References U.S. 10,972,152; U.S. 10,979,127; U.S. 11,082,286; U.S. 11,160,129; U.S. 11,245,568; U.S. 11,277,191 and U.S. 2019/0174385 are cited because they are put pertinent to improve the radio link monitoring and beam failure recovery in telecommunication networks. However, none of references teaches as recited as in above claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


May 5, 2022